fNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1—20  have been examined in this application.  This communication is the first action on merits.  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060288489 A1 to Yang (Yang hereafter).
As per claim 1, Yang teaches, An inflatable product (see abstract), comprising: an inflatable chamber  (see 10—Fig.1) comprising fusion portions (see 72—Fig.3); and an elongated element  (see 47—Fig.3) which is flexible (see para [0025] Note: The examiner considers elongated element 47 flexible as it is capable of extension), is disposed in the inflatable chamber (see para [0024]), comprises enlarged portions (see annotated Fig.3 ), and is connected to the inflatable chamber (see para [0024) with the enlarged portions constrained by the fusion portions (see annotated 72—Fig.3 enlarged portion (loop near 731) constrained by fusion portion (72)); wherein the elongated element is in tension for controlling expansion of the inflatable chamber to a desired shape when the inflatable chamber is inflated to expand (see para [0024]); wherein the enlarged portions are constrained by the fusion portions to avoid separation of the elongated element from the inflatable chamber when the inflatable chamber is inflated to expand (see para [0025]).
As per claim 2, Yang teaches, The inflatable product as claimed in claim 1, wherein the enlarged portions are knots (see annotated Fig.3 ).

    PNG
    media_image1.png
    510
    756
    media_image1.png
    Greyscale

As per claim 3, Yang teaches, The inflatable product as claimed in claim 1, wherein the enlarged portions are lumps or knobs in the elongated element (see annotated Fig.3 ).
As per claim 4, Yang teaches, The inflatable product as claimed in claim 1, wherein the enlarged portions are substances extending laterally from the elongated element (see annotated Fig.3 ).
As per claim 5, Yang teaches, The inflatable product as claimed in claim 1, wherein the elongated element extends to pass between the fusion portions  (see annotated Fig.3) while the enlarged portions are disposed between the fusion portions (see annotated Fig.3 ), and the enlarged portions are forced against the fusion portions when the inflatable chamber is inflated so that the elongated element is in tension (see Fig.3; para [0025]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 – 17,19 and  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060288489 A1 to Yang.
As per claim 15, Yang teaches The inflatable product as claimed in claim 1 wherein the inflatable chamber further comprises a top wall (see annotated Fig. 1), a bottom wall  (see annotated Fig. 1) and a side wall connected to the top wall and the bottom wall (see annotated Fig. 1)

    PNG
    media_image2.png
    456
    796
    media_image2.png
    Greyscale

Yang as shown in embodiments of Fig. 1-6 does not teach, [wherein] the elongated element is connected to the top wall and the bottom wall.
However in an alternative embedment (Fig. 8) Yang teaches , and the elongated element is connected to the top wall and the bottom wall (see 67—Fig.8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang first embodiment with the teachings of the alternative embodiment of Yang with the motivation of providing tension to the inflatable product in an additional direction (see para [0029]).
As per claim 16, Yang teaches The inflatable product as claimed in claim 1, wherein the inflatable chamber further comprises a top wall (see annotated Fig. 1), a bottom wall  (see annotated Fig. 1) and a side wall connected to the top wall and the bottom wall  (see annotated Fig. 1)
Yang as shown in embodiments of Fig. 1-6 does not teach [wherein] the elongated element is connected to the top wall and the side wall.
However, in an alternative embedment (Fig. 8) Yang teaches [wherein] the elongated element is connected to the top wall and the side wall (see 57 & 67—Fig.8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang first embodiment with the teachings of the alternative embodiment of Yang with the motivation of providing tension to the inflatable product in an additional direction (see para [0029]).
As per claim 17, Yang teaches The inflatable product as claimed in claim 1, wherein the inflatable chamber further comprises a top wall (see annotated Fig. 1 on page 5), a bottom wall  (see annotated Fig. 1 on page 5) and a side wall connected to the top wall and the bottom wall (see annotated Fig. 1 on page 5).
Yang as shown in embodiments of Fig. 1-6 does not teach, [wherein] the elongated element is connected to the bottom wall and the side wall.
However in an alternative embedment (Fig. 8) Yang teaches, [wherein] the elongated element is connected to the bottom wall and the side wall (see 57 & 67—Fig.8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang first embodiment with the teachings of the alternative embodiment of Yang with the motivation of providing tension to the inflatable product in an additional direction (see para [0029]).
As per claim 19, Yang teaches The inflatable product as claimed in claim 1, wherein all the elongated elements are arranged in a row or in an array (see para [0006] & [0007]elongated elements arranged row).
Yang as shown in embodiments of Fig. 1-6 does not teach, further comprising other elongated elements disposed in the inflatable chamber.
However in an alternative embedment (Fig. 8) Yang teaches, further comprising other elongated elements disposed in the inflatable chamber (see 57 & 67—Fig.8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang first embodiment with the teachings of the alternative embodiment of Yang with the motivation of providing tension to the inflatable product in an additional direction (see para [0029]).
As per claim 20, Yang teaches wherein the inflatable chamber further comprises a top wall (see annotated Fig. 1 on page 5), a bottom wall  (see annotated Fig. 1 on page 5) and a side wall connected to the top wall and the bottom wall (see annotated Fig. 1 on page 5) when the inflatable chamber is inflated to expand so that all the elongated elements are in tension (see Abstract).
Yang as shown in embodiments of Fig. 1- 6 does not teach The inflatable product as claimed in claim 1, further comprising other elongated elements disposed in the inflatable chamber 
However in an alternative embedment (Fig. 8) Yang teaches, and all the elongated elements are substantially perpendicular to the top wall and the bottom wall  (see 67—Fig.8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang first embodiment with the teachings of the alternative embodiment of Yang with the motivation of providing an inflatable air cushion which retains its shape and remains flat (see para [0006] & [0007]).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060288489 A1 to Yang in view of  US 20200187668 A1 to Ocegueda Gallaga et. al. (Ocegueda Gallaga hereafter)
As per claim 6, Yang teaches The inflatable product as claimed in claim 1, wherein the elongated element extends to pass between the fusion portions  (see annotated Fig.3 on page 3) , and the enlarged portions are forced against the fusion portions when the inflatable chamber is inflated so that the elongated element is in tension (see Fig.3; para [0025]).
Yang does not teach [the elongated element extends to pass between the fusion portions] while the enlarged portions are disposed beside the fusion portions.
Ocegueda Gallaga teaches [the elongated element extends to pass between the fusion portions] while the enlarged portions are disposed beside the fusion portions (see annotated Fig.3)

    PNG
    media_image3.png
    482
    876
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Ocegueda Gallaga with the motivation of retaining the support structure upon the inflatable support (see para [0029]).
As per claim 7, Yang teaches The inflatable product as claimed in claim 1, wherein the elongated element extends to pass between the fusion portions  (see annotated Fig.3 ), and the enlarged portions are forced against the fusion portions when the inflatable chamber is inflated so that the elongated element is in tension (see Fig.3; para [0025]).
Yang does not teach [the elongated element extends to pass between the fusion portions ] while the enlarged portions are disposed at opposite sides of the fusion portions.
Ocegueda Gallaga teaches [the elongated element extends to pass between the fusion portions ] while the enlarged portions are disposed at opposite sides of the fusion portions (see annotated Fig.3)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Ocegueda Gallaga with the motivation of retaining the support structure upon the inflatable support (see para [0029]).
Claim(s) 8 –11 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060288489 A1 to Yang in view of  CN 107283849 A to Wang et al. (Wang hereafter).
As per claim 8, Yang teaches The inflatable product as claimed in claim 1, further comprising first supplemental sheets (see 20—Fig.1) and to cover the enlarged portions of the elongated element (see annotated Fig.1).

    PNG
    media_image4.png
    496
    767
    media_image4.png
    Greyscale

Yang does not teach [first supplemental sheets ] disposed in the inflatable chamber and fused with the inflatable chamber to form the fusion portions
Wang teaches [first supplemental sheets] disposed in the inflatable chamber  (see 3—Fig.7) and fused with the inflatable chamber to form the fusion portions  (see pg.8 paragraph 5"first welding feeding layer 3 connected together by welding at a time.")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of reinforcing welded areas by providing reinforcing layers  (see abstract).
As per claim 9, Yang (as modified) teaches The inflatable product as claimed in claim 8 further comprising second supplemental sheets  (see annotated Fig.1 on page 9)
Yang does not teach [ second supplemental sheets] disposed outside the inflatable chamber  and fused with the inflatable chamber and the first supplemental sheets.
Wang teaches [ second supplemental sheets] disposed outside the inflatable chamber (see 6—Fig.7)
and fused with the inflatable chamber and the first supplemental sheets (see pg.9 paragraph 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of reinforcing welded areas by providing reinforcing layers  (see abstract; pg. 10 paragraph 1).
As per claim 10, Yang (as modified) teaches The inflatable product as claimed in claim 9 wherein the enlarged portions are disposed between the first supplemental sheets and the second supplemental sheets (see annotated Fig.1 on page 9).
As per claim 11, Yang (as modified) teaches The inflatable product as claimed in claim 8 further comprising second supplemental sheets  (see annotated Fig.1 on page 9) wherein the enlarged portions are disposed between the first supplemental sheets and the second supplemental sheets (see annotated Fig.1 on page 9).


Yang does not teach [ second supplemental sheets] disposed in the inflatable chamber 
and fused with the inflatable chamber and the first supplemental sheets.
Wang teaches [ second supplemental sheets] disposed in the inflatable chamber (see 4—Fig.7)
and fused with the inflatable chamber and the first supplemental sheets (see pg.9 paragraph 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of reinforcing welded areas by providing reinforcing layers (see abstract; pg. 10 paragraph 1).
As per claim 18, Yang teaches The inflatable product as claimed in claim 1 wherein the elongated element extends in the inflatable chamber  (see 47—Fig.3)
Yang does not teach [elongated elements] curves alternately in opposite directions.
Wang teaches [elongated element extends] and curves alternately in opposite directions. (see annotated 11—Fig.13)

    PNG
    media_image5.png
    278
    595
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of retaining the shape of the inflatable support using internal pulling belts at various locations within the inflatable structure.
Claim(s) 12-14   is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060288489 A1 to Yang in view of  CN 107283849 A to Wang in further view of US 20200187668 A1 to Ocegueda Gallaga.
As per claim 12, Yang teaches The inflatable product as claimed in claim 1, further comprising first supplemental sheets  (see annotated Fig.1).
Yang does not teach [first supplemental sheets] disposed in the inflatable chamber and fused with the inflatable chamber to form the fusion portions.
Wang teaches [first supplemental sheets] disposed in the inflatable chamber  (see 3—Fig.7)
and fused with the inflatable chamber to form the fusion portions (see pg.8 paragraph 5)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of reinforcing welded areas by providing reinforcing layers  (see abstract; pg. 10 paragraph 1).
Yang nor Wang teach , wherein the first supplemental sheets are disposed without covering the enlarged portions of the elongated element.
Ocegueda Gallaga teaches , wherein the first supplemental sheets are disposed without covering the enlarged portions of the elongated element (see annotated Fig.4).

    PNG
    media_image6.png
    447
    845
    media_image6.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Ocegueda Gallaga with the motivation of providing addition strength to the elongated element (312) securing the elongated elements to itself (see para [0031]).
As per claim 13, Yang (as modified) teaches The inflatable product as claimed in claim 12, further comprising second supplemental sheets  (see annotated Fig.1 on page 9).
Yang does not teach [second supplemental sheets] disposed outside the inflatable chamber 
and fused with the inflatable chamber and the first supplemental sheets.
Wang teaches [second supplemental sheets] disposed outside the inflatable chamber (see 6—Fig.7)
and fused with the inflatable chamber and the first supplemental sheets (see pg.9 paragraph 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of reinforcing welded areas by providing reinforcing layers  (see abstract; pg. 10 paragraph 1).
As per claim 14, Yang (as modified) teaches The inflatable product as claimed in claim 12, further comprising second  supplemental sheets  (see annotated Fig.1 on page 9).
Yang does not teach [second supplemental sheets] disposed in the inflatable chamber and fused with the inflatable chamber and the first supplemental sheets.
Wang teaches [second supplemental sheets] disposed in the inflatable chamber  (see 6—Fig.7) and fused with the inflatable chamber and the first supplemental sheets (see pg.9 paragraph 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Wang with the motivation of reinforcing welded areas by providing reinforcing layers  (see abstract; pg. 10 paragraph 1).
Yang nor Wang teach , wherein the enlarged portions of the elongated element are not covered with the first supplemental sheets and the second supplemental sheets.
Ocegueda Gallaga teaches , wherein the enlarged portions of the elongated element are not covered with the first supplemental sheets and the second supplemental sheets (see annotated Fig.4 on page 13).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yang with the teachings of Ocegueda Gallaga with the motivation of providing addition strength to the elongated element (312) securing the elongated elements to itself (see para [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        12/15/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/15/2022